      Case 4:82-cv-00866-DPM Document 5728 Filed 04/06/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                        PLAINTIFFS

                         No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLF/NORTH
PULASKI SCHOOL DISTRICT, et al.                          DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                        INTERVEN ORS

                                ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for September and October 2020, Doc. 5722, and authorizes
payment. The Court attaches Ms. Powell's bill for November 2020
through March 2021. The Court will authorize payment if there are
no objections after seven calendar days. Doc. 5034.
     So Ordered.

                                                    7
                                  D .P. Marshall Jr.
                                  United States District Judge
        Case 4:82-cv-00866-DPM Document 5728 Filed 04/06/21 Page 2 of 2



March 31, 2021                                                         15401 Chenal Pkwy.
                                                                       Apt. 2301
                                                                       Little Rock, AR 72211

The Honorable D. Price Marshall, Jr.
Chief Judge, United States District Court
Eastern District of Arkansas
600 West Capitol, Room D258
Little Rock, AR 72201-3325

Re: Fees for November 2020/January/March 2021

Your Honor,

Per your Order of November 3, 2016, I am submitting my reimbursement request for activities
related to the PCSSD's and JNPSD's implementation of the areas of Plan 2000 that are under
Court supervision. Because the parties now are meeting on alternating months, I have combined
my latest activities with the districts on this one invoice. An asterisk at the beginning of an entry
denotes fees that have been equally divided between the two districts. The fees for PCS SD total
$1500.00. The total for JNPSD total $300.00. The total reimbursement request is $1800.00. I do
not plan to submit another invoice until the end of the fiscal year in June.

PCSSD
*Nov 11/2020 - Status Meeting - 1 hour ($150)
*Jan 27/2021 - Status Meeting - 1 hour ($150)
Mar 1 - Handbook Committee Meeting - 4 hours ($1200)

PCSSD TOTAL $1500.00

JNPSD
*Nov 11/2020 - Status Meeting - 1 hour ($150)
*Jan 27/2021 - Status Meeting- 1 hour ($150)

JNPSD TOTAL $300.00

Please contact me if you have any questions related to this request.



)?~A. ?~
Margie L. Powell
Court Expert
